IIA113th CONGRESS1st SessionS. J. RES. 27IN THE SENATE OF THE UNITED STATESOctober 31, 2013Mr. McConnell (for himself and Mr. Coats) introduced the following joint resolution; which was read twice and referred to the Committee on FinanceJOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Internal Revenue Service of the Department of the Treasury relating to liability under section 5000A of the Internal Revenue Code of 1986 for the shared responsibility payment for not maintaining minimum essential coverage.That Congress disapproves the rule
			 submitted by the Internal Revenue Service of the Department of the Treasury
			 relating to liability under section 5000A of the Internal Revenue Code of 1986 for the shared responsibility payment for not maintaining minimum essential coverage (published at 78 Fed. Reg. 53646 (August 30, 2013)), and such rule shall have no force or effect.